SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

432
KA 09-01171
PRESENT: SMITH, J.P., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

REGGIE CLARK, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered November 14, 2008. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree
(seven counts), criminal possession of stolen property in the fourth
degree (two counts), grand larceny in the fourth degree, petit
larceny, and criminal possession of stolen property in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court